     Case 2:19-cv-10341-WBV-DMD Document 50-3 Filed 07/23/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 OFFICIAL COMMITTEE OF                             *          CIVIL ACTION NO. 2:19-cv-10341
 UNSECURED CREDITORS OF
 FIRST NBC BANK HOLDING                            *          SECTION: “D” (3)
 COMPANY
                                                   *
                      v.
                                                   *
 ASHTON RYAN, JR., ET AL
                                           *       *      *
                                    NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that the United States, in accordance with Rule 7.2 of the

Local Civil Rules of the United States District Court for the Eastern District of Louisiana,

hereby submits its Motion to Intervene and Stay Discovery for decision on Tuesday, August 13,

2019 at 9:30 a.m. before the Honorable Wendy B. Vitter, United States District Judge, United

States District Court for the Eastern District of Louisiana, 500 Poydras Street, New Orleans,

Louisiana.

                                               Respectfully submitted,

                                               MICHAEL M. SIMPSON
                                               Attorney for the United States
                                               Acting Under the Authority Conferred
                                               by 28 U.S.C. § 515

                                               s/Sharan E. Lieberman
                                               SHARAN E. LIEBERMAN
                                               NICHOLAS D. MOSES
                                               MATTHEW R. PAYNE
                                               J. RYAN MCLAREN
                                               Assistant United States Attorneys
                                               U.S. Attorney’s Office (E.D. La.)
                                               650 Poydras Street, Suite 1600
                                               New Orleans, Louisiana 70130
                                               Telephone: (504) 680-3129
                                               E-Mail: sharan.lieberman@usdoj.gov
      Case 2:19-cv-10341-WBV-DMD Document 50-3 Filed 07/23/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2019, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system which will send a notice of electronic filing to all counsel of
record.

                                                      s/ Sharan E. Lieberman
                                                      SHARAN E. LIEBERMAN
                                                      Assistant United States Attorney
